DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/26/2021 has been entered. 

Status of Claims
Claims 1-3, 6-8, 14-17, 19, and 21-28 are pending. Claims 4-5, 9-13, 18, and 20 are canceled. Claims 21-28 are new. Claims 19 and 25-28 are withdrawn from consideration because they are directed to a non-elected invention (see the Restriction/Election section below). Claims 1-3, 6-8, 14-17, and 21-24 are subject to examination on the merits.

Response to Amendments
Because the 11/26/2021 claim amendments are responsive, the 35 U.S.C. 112(b) rejections in the 8/26/2021 Final Action are withdrawn.

Response to Arguments
Applicant's arguments filed 11/26/2021 have been fully considered but they are not persuasive, as explained below.
Applicant asserts the prior art of record fails to teach certain limitations of the claims as amended (see 11/26/2021 remarks at 10-11). Because those limitations are introduced through amendment, they are addressed in the art rejection below.
Regarding the NAMBA reference, applicant states: 
In contrast, Applicant submit that Namba merely discloses ascending or descending the cover plate 30 between a "processing position" and a "retreat position" via the arm 34 by the cover plate elevation mechanism 32 (see paragraph [0041] of Namba), and does not disclose or suggest adjusting the distance as recited in amended Claim 1. That is, a controller of Namba cannot perform the above-described function of amended Claim 1 without further programming. (remarks at 11)
This argument is not persuasive for several reasons. First, the argument appears to suggest that NAMBA’s cover plate 30—which is moved by cover plate elevation mechanism 32 (see para. 0041)—is limited to only two positions, i.e., any other positions are excluded. But this kind of restriction on the movement of cover plate 30 and cover plate elevation mechanism 32 is not supported by NAMBA’s teachings. For example, NAMBA teaches that “cover plate 30 may ascend or descend via an arm 34 by a cover plate elevation mechanism 32 including an air cylinder and the like” (para. 0041). Second, it’s unclear why NAMBA does not disclose or suggest adjusting the distance as recited in amended Claim 1. According to claim 1, the distance between the inner peripheral edge and the position at which the slit’s extension line intersects the processing surface is adjusted by “adjusting a height of the first gas supply nozzle from the processing surface by the movement device.” NAMBA teaches this height adjustment of the first gas supply nozzle from the processing surface by the movement device (see fig. 2, 8, para. 0041), wherein the movement device (cover plate elevation mechanism 32) is controlled by a 

Restriction/Election
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-3, 6-8, 14-17 and 21-24, drawn to an apparatus, classified in CPC H01L 21/67051.
II. Claims 19 and 25-28, drawn to a method, classified in CPC H01L 21/02087.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the method can be practiced manually (i.e., without a controller) or practiced by an apparatus that does not require “a movement device connected to the first gas supply nozzle and configured to raise and lower the first gas supply nozzle; and a controller programmed to adjust a distance between an inner peripheral edge of the peripheral edge portion and a position at which an extension line of the slit intersects the processing surface, by adjusting a height of the first gas supply nozzle from the processing surface by the movement device.”
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;

(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with JERALD MEYER on 3/18/2022, a provisional election was made WITH traverse to prosecute Invention I (claims 1-3, 6-8, 14-17, and 21-24).  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 19 and 25-28 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections 

Claim Interpretation
As explained in the 5/11/2021 Non-Final Action and 8/26/2021 Final Action, this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“substrate holder” in claim 1;
“substrate rotator” in claim 1;
“movement device” in claims 1 and 24.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“substrate holder” is interpreted as requiring the structure(s) of a chuck (para. 0026), and equivalents thereof;
“substrate rotator” is interpreted as requiring the structure(s) of a rotary shaft and a rotary driving mechanism (para. 0027), and equivalents thereof;
“movement device” is interpreted as requiring the structure(s) of a lifting mechanism (para. 0024), and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  

(2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-8, 14-17, and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the gas is ejected “in a direction inclined outward in the radial direction with respect to a direction perpendicular to the processing surface” at line 11-12. This phrase is unclear, because it does not adequately describe the relationship between the two directions. Indeed, it’s unclear how one direction is “with respect to” another direction, and the specification does not use the phrase “with respect to.” According to Fig. 5 and the specification at para. 0043, the ejected gas travels in a direction in which the direction perpendicular to the wafer’s upper surface and the direction outward in the radial direction are combined. For examination purpose, 
Claim 2 recites the gas is ejected “in the direction inclined outward in the radial direction with respect to the direction perpendicular to the processing surface” at line 5-6. This phrase is unclear for the same reasons as provided above. For examination purpose, it’s interpreted that the gas is ejected in a direction that’s a combination of the direction perpendicular to the wafer’s upper surface and the direction outward in the radial direction.
Claim 21 recites the gas is ejected “in a direction inclined outward in the radial direction with respect to the direction perpendicular to the processing surface” at line 4-5. This phrase is unclear for the same reasons as provided above. For examination purpose, it’s interpreted that the gas is ejected in a direction that’s a combination of the direction perpendicular to the wafer’s upper surface and the direction outward in the radial direction.
Claims 3, 6-8, 14-17, 22-24 are rejected because they depend on a claim rejected under 112(b) herein.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 8, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NAMBA (US PGPUB 20140374022).
Regarding claim 1, NAMBA teaches a substrate processing apparatus (peripheral film removing apparatus 10, see abstract, claims 1-10, fig. 2, 8, para. 0037, 0073). 
NAMBA’s apparatus comprises: 
a substrate holder (substrate holding unit 16, fig. 2, 8, 10, para. 0038) configured to hold a substrate (para. 0038); 
a substrate rotator (rotation driving unit 18, fig. 2, 8, 10, para. 0038) connected to the substrate holder (see fig. 2, 8, para. 0038) and configured to rotate the substrate by rotating the substrate holder (para. 0038); 
a processing liquid supply nozzle (nozzle 61, or nozzle 62, or nozzle 63, fig. 2, 8, 10, para. 0043-44) configured to supply a processing liquid to a peripheral edge portion (supplying a processing liquid to the peripheral portion of wafer W’s upper surface, para. 0043-44, fig. 2, 8, 10) in a processing surface of the substrate (upper surface of wafer W, see fig. 2, 8, para. 0041) held by the substrate holder (substrate holding unit 16, as explained above).
NAMBA’s apparatus comprises a first gas supply nozzle (gas port 56, fig. 2, para. 0047; or gas port 304, fig. 8, 0073) provided closer toward a rotation center of the substrate than the peripheral edge portion in a plan view (see fig. 2, 8), and having an annular slit (para. 0047, gas port 56 may be a single opening that extends continuously in the circumferential direction, or may be a plurality of openings that are disposed intermittently on the circumference; para. 0073, disclosing the same for gas port 304) via which a gas is supplied in an annular shape to the processing surface (see fig. 2, 8, para. 0047, 0073). NAMBA teaches wherein the slit is inclined outward in a radial direction toward the substrate (see fig. 2, 8, para. 0047, gas port 56 and gas port 304 extend downwardly and outwardly) such that the gas is ejected from the slit in a direction inclined outward in the radial direction with respect to a direction perpendicular to the 
The phrase “a gas is supplied in an annular shape to the processing surface” is interpreted as intended use, because it’s directed to how the first gas supply nozzle is used without imposing any structural requirement. NAMBA’s first gas supply nozzle (gas port 56 or gas port 304) is structurally fully capable of performing this function, as explained above.
The phrase “such that the gas is ejected from the slit in a direction inclined outward in the radial direction with respect to a direction perpendicular to the processing surface” is interpreted as intended use, because it’s directed to how the first gas supply nozzle is used without imposing any structural requirement. NAMBA’s first gas supply nozzle (gas port 56 or gas port 304) is structurally fully capable of performing this function, as explained above.
NAMBA’s apparatus comprises a movement device (arm 34 and cover plate elevation mechanism 32, see fig. 2, 8, para. 0041) connected to the first gas supply nozzle (see fig. 2, 0041, arm 34 and cover plate elevation mechanism 32 are connected to cover plate 30, which comprises gas port 56; see fig. 8, 0073, arm 34 and cover plate elevation mechanism 32 are connected to cover member 300, which comprises gas port 304) and configured to raise and lower the first gas supply nozzle (see fig. 2, 8, para. 0041). NAMBA teaches that the movement device (arm 34 and cover plate elevation mechanism 32) adjusts the height of the first gas supply nozzle from the processing surface (see fig. 2, 8, para. 0041, raising and lowering gas port 56 and gas port 304 relative to wafer W’s upper surface).
NAMBA’s apparatus comprises a controller (controller 200, fig. 2, para. 0049) programmed to adjust a height of the first gas supply nozzle from the processing surface by the movement device (see para. 0049, controller 200 controls the cover plate elevation mechanism 

    PNG
    media_image1.png
    600
    652
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    633
    677
    media_image2.png
    Greyscale

Regarding claim 2
Regarding claim 3, NAMBA teaches the substrate processing apparatus of claim 2. NAMBA teaches wherein the first gas supply nozzle (gas port 56 or gas port 304) is further configured to supply the gas closer toward the rotation center of the substrate than a portion of the processing surface that is struck by the processing liquid supplied from the processing liquid supply nozzle (see fig. 2, 3A, 8, gas from gas port 56/304 is supplied closer toward the wafer’s rotation center than where liquid from nozzle 61/62/63 is supplied; see also para. 0047, 0054, 0056, the gas suppresses processing liquid from moving into wafer W’s central portion).
Regarding claim 6, NAMBA teaches the substrate processing apparatus of claim 2. NAMBA teaches wherein the first gas supply nozzle comprises a heater (heater 51 or heater 314, fig. 2, 8, para. 0046-47, 0073) configured to heat the gas that is ejected (see para. 0046-47, 0073).
Regarding claim 8, NAMBA teaches the substrate processing apparatus of claim 1. As explained above, NAMBA teaches “wherein the first gas supply nozzle is further configured to supply the gas closer toward the rotation center of the substrate than a portion of the processing surface that is struck by the processing liquid supplied from the processing liquid supply nozzle.”
Regarding claim 14, NAMBA teaches the substrate processing apparatus of claim 1. As explained above, NAMBA teaches “wherein the first gas supply nozzle comprises a heater configured to heat the gas that is ejected.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 7 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over NAMBA (as applied to claims 1 and 2), in view of PHAM (US PGPUB 20060150432).
Regarding claim 7, NAMBA teaches the substrate processing apparatus of claim 2. NAMBA teaches wherein the first gas supply nozzle (gas port 56 or 304) is divided into a plurality of areas in a circumferential direction (para. 0047, gas port 56 may be a single opening that extends continuously in the circumferential direction, or may be a plurality of openings that are disposed intermittently on the circumference; para. 0073, same for gas port 304).
NAMBA does not explicitly teach the first gas supply nozzle is further configured to eject the gas under different conditions between the plurality of areas.
PHAM teaches substrate processing apparatus, just like the present application; thus PHAM is analogous. Like NAMBA’s cover plate 30 or cover member 300, PHAM also teaches a cover 214 (see fig. 2-5) comprising a plurality of holes or nozzles 218 (see fig. 6-7), which can be arranged like concentric circles (see fig. 8A, 9-11, para. 0012, 0015, 0045-46). PHAM teaches that the holes or nozzles can be divided into different processing zones, like triangular zones (see 
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify NAMBA to incorporate manifolds and control devices such that different areas or zones of the gas nozzles can have its own parameters such as volume, flow rate, and pressure (as taught by PHAM), with reasonable expectation of supplying gas to the substrate. It’s well known in the art to divide a gas nozzle into different zones or areas and individually control each zone or area. All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. Here, the manifolds and control devices (taught by PHAM) as incorporated, would still perform the same controlling function as before, and the first gas supply nozzle would still perform the same gas-supplying function as before, thus yielding predictable results.
In the resulting combination of NAMBA and PHAM, the first gas supply nozzle would be structurally fully capable of ejecting the gas under different conditions between the plurality of areas. As explained above, the nozzle can be divided into different processing zones, wherein each processing zone can have its own parameters such as volume, flow rate, and pressure.
Regarding claim 15, the combination of NAMBA and PHAM teaches the substrate processing apparatus of claim 7. In the combination of NAMBA and PHAM, the first gas supply nozzle is structurally fully capable of varying a flow rate of the ejected gas between the plurality 
Regarding claim 16, the combination of NAMBA and PHAM teaches the substrate processing apparatus of claim 7. In the combination of NAMBA and PHAM, the first gas supply nozzle is structurally fully capable of varying a temperature of the ejected gas between the plurality of areas. As explained above, the nozzle can be divided into different processing zones, wherein each processing zone can have its own parameters such as volume, flow rate, and pressure. Given the difference in volume and pressure between different zones, a person having ordinary skill in the art would reasonably expect a difference in temperature between different zones (see also ideal gas law).
Regarding claim 17, NAMBA teaches the substrate processing apparatus of claim 1. As explained above, NAMBA teaches wherein the first gas supply nozzle is divided into a plurality of areas in a circumferential direction.
NAMBA does not explicitly teach the first gas supply nozzle is further configured to eject the gas under different conditions between the plurality of areas.
As explained above, PHAM teaches
In the resulting combination of NAMBA and PHAM, the first gas supply nozzle would be structurally fully capable of ejecting the gas under different conditions between the plurality of areas. As explained above, the nozzle can be divided into different processing zones, wherein each processing zone can have its own parameters such as volume, flow rate, and pressure.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over NAMBA.
Regarding claim 21, NAMBA teaches the substrate processing apparatus of claim 1.
NAMBA does not explicitly teach: “a second gas supply nozzle provided closer toward the rotation center of the substrate than the first gas supply nozzle in a plan view and configured to supply the gas in an annular shape to the processing surface in a direction inclined outward in the radial direction with respect to the direction perpendicular to the processing surface.”
But NAMBA already teaches two gas supply nozzles (gas port 341 and gas port 342, fig. 8) positioned below the substrate but similarly configured as the “first gas supply nozzle” discussed above. For example, NAMBA teaches those two nozzles (gas ports 341 and 342) are extended to be inclined toward the substrate in a radial direction from the substrate’s center (see fig. 8); configured to supply gas to the substrate’s surface in an annular shape (fig. 8, para. 0080); and configured to supply gas to the processing surface in a direction inclined outward in the radial direction with respect to the direction perpendicular to the processing surface (see fig. 8). NAMBA also teaches that gas port 342 is provided closer toward the substrate’s rotation center than gas port 341 (see fig. 8, para. 0080, port 341 is “outer” and port 342 is “inner”).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify NAMBA to incorporate a second gas supply nozzle—similarly configured as the first gas supply nozzle (e.g., configured to supply the gas in 
First, duplication of parts is considered obvious. MPEP § 2144.04.VI.B. NAMBA already teaches a first gas supply nozzle (gas port 56 or gas port 304) configured to supply gas in an annular shape to wafer W’s processing surface in a direction inclined outward in the radial direction with respect to the direction perpendicular to the processing surface (as explained above). And NAMBA teaches two gas supply nozzles (gas ports 341 and 342) below the substrate that are similarly configured as the first gas supply nozzle (as explained above). Thus, a duplicate of the first gas supply nozzle, as incorporated and provided above the substrate, would perform the same function of supplying gas to the substrate, yielding predictable results.
Second, NAMBA expressly contemplates that various modifications may be made to its invention (para. 0085). As explained above, NAMBA already teaches providing a plurality of nozzles above the substrate and teaches two gas supply nozzles—one provided closer toward the substrate’s rotation center than the other—that are to be inclined toward the substrate in a radial direction from the substrate’s center and configured to supply gas in an annular shape to the substrate’s surface, in a direction inclined outward in the radial direction with respect to the direction perpendicular to the processing surface. All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. Here, a second gas supply nozzle, as incorporated 
Regarding claim 22, NAMBA teaches the substrate processing apparatus of claim 1. As explained above, NAMBA teaches the controller 200 is programmed to adjust a distance between an inner peripheral edge of the peripheral edge portion and a position at which an extension line of the slit intersects the processing surface (see also annotated fig. 2 & 8 above).
Although NAMBA does not explicitly teach that the distance is “2 mm or less,” such distance—especially a distance that’s 0 mm or approximately 0 mm—would be considered obvious in view of NAMBA’s teachings. NAMBA teaches that by using the first gas supply nozzle (gas port 56 or 304) to supply gas toward the wafer’s peripheral edge portion, the gas serves the purpose and function of suppressing the processing liquid from infiltrating into the device forming region of wafer W (see para. 0041, 0047, 0054, fig. 2, 3A, 8). Given NAMBA’s teachings to protect wafer W’s device forming region, a person having ordinary skill in the art would’ve been motivated to supply the gas from the slit of the first gas supply nozzle toward the boundary of the device forming region (which would correspond to “inner peripheral edge of the peripheral edge portion”). In other words, one of ordinary skill in the art would’ve been motivated to adjust (via the controller) the distance between the inner peripheral edge of the peripheral edge portion and the position at which the extension line of the slit intersects the processing surface to be 0 mm or approximately 0 mm.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over NAMBA (as applied to claim 1), in view of ANDO (WIPO Publication WO2018159193, as translated by Espacenet).
Regarding claim 23, NAMBA teaches the substrate processing apparatus of claim 1.
NAMBA does not explicitly teach: “wherein the processing liquid supply nozzle reciprocates in the radial direction, and wherein the controller is further programmed to keep a distance between a position in the processing surface where the processing liquid reaches the substrate and the position at which the extension line of the slit intersects the processing surface constant.”
ANDO teaches a substrate processing apparatus (see fig. 39-42) that treats the substrate’s peripheral edge, just like the present application; thus ANDO is analogous. 
ANDO teaches a processing liquid supply nozzle 819 (fig. 39-42, para. 0243-44) for supplying a processing liquid to the substrate’s peripheral edge portion (see fig. 39-42, para. 0243-44). The processing liquid has a position in the processing surface where the processing liquid reaches the substrate (liquid landing position 45, see fig. 39-42, para. 0243-44).
ANDO teaches a first gas supply nozzle 901 provided closer toward the substrate’s rotation center than the peripheral edge portion (see fig. 39-42), wherein the first gas supply nozzle 901 ejects gas in a direction inclined outward in the radial direction with respect to a direction perpendicular to the substrate’s processing surface (see fig. 39-42). The first gas supply nozzle 901 has a position at which the extension line of the slit intersects the processing surface (spraying region 906, see fig. 41-42, para. 0244).
ANDO teaches the processing liquid supply nozzle 819 reciprocates in the radial direction (liquid landing position reciprocating movement step, see step S235 in fig. 38, para. 00243-44; see also step S33 in fig. 14, fig. 15-16, para. 0113-20). The processing liquid supply nozzle 819 is moved by a nozzle moving mechanism 824 (see fig. 31, para. 0208).
ANDO also teaches a controller (control device 3, para. 0243-44) programmed to keep a distance between a position in the processing surface where the processing liquid reaches the substrate (liquid landing position 45) and the position at which the extension line of the slit intersects the processing surface (spraying region 906) constant (see fig. 41-42, para. 0244, control device 3 adjusts a position of the gas nozzle 901 while keeping the distance of the radial RD between the liquid landing position 45 and the spraying region 906 constant). As a result, the liquid landing position liquid width can be maintained at a constant width corresponding to the rotation speed of the substrate W, regardless of the reciprocating movement of the liquid landing position 45, and the uniformity of the processing width in the outer peripheral region 42 on the substrate’s upper surface can be kept high (para. 0244).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify NAMBA to incorporate a nozzle moving mechanism so that the processing liquid supply nozzle can reciprocate in the radial direction and to program the controller to keep a distance between a position in the processing surface where the processing liquid reaches the substrate and the position at which the extension line of the slit intersects the processing surface constant (see ANDO), with reasonable expectation of treating the substrate’s peripheral edge, for several reasons. 
First, by using the nozzle moving mechanism to reciprocate the processing liquid supply nozzle in the radial direction and by using the controller to keep a distance between a position in the processing surface where the processing liquid reaches the substrate and the position at which the extension line of the slit intersects the processing surface constant, this has the benefit of maintaining the liquid landing position liquid width at a constant width and keeping a high uniformity of the processing width in the substrate’s peripheral region (see ANDO at para. 
Second, it’s well known in the art that a substrate-processing apparatus can have a nozzle moving mechanism for reciprocating the processing liquid supply nozzle in the radial direction (see ANDO). And it’s also well known in the art to program the controller to keep a distance between a position in the processing surface where the processing liquid reaches the substrate and the position at which the extension line of the slit intersects the processing surface constant (see ANDO). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A.
Lastly, the phrase “the processing liquid supply nozzle reciprocates in the radial direction” is interpreted as intended use, because it’s directed to how the liquid supply nozzle is used without imposing any structural limitation. In the combination of NAMBA and ANDO, the processing liquid supply nozzle is structurally fully capable of reciprocating in the radial direction, as explained above.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over NAMBA (as applied to claim 1), in view of IZUMOTO (US PGPUB 20140051258).
Regarding claim 24, NAMBA teaches the substrate processing apparatus of claim 1. As explained above, NAMBA teaches the controller 200 is programmed to adjust a height of the first gas supply nozzle from the processing surface by the movement device.
NAMBA does not explicitly teach that the height is “within a range of 5 mm to 10 mm.”
IZUMOTO teaches a method and an apparatus for treating a substrate’s peripheral edge, just like the present application; thus IZUMOTO is analogous. IZUMOTO teaches a first gas supply nozzle (gas injection head 200, fig. 1, para. 0076) configured to supply a gas G2 in an annular shape (see fig. 1, 4, para. 0080) to the substrate’s processing surface in a direction inclined outward in the radial direction with respect to the direction perpendicular to the processing surface (see fig. 1, gas G2 is supplied downwardly and outwardly to substrate W’s upper surface). The gas G2 serves as a protective gas curtain (see para. 0080, 0083). IZUMOTO teaches a movement device (head up-down mechanism 153, fig. 1, para. 0081, 0083)—which is controlled by a controller 151 (see para. 0081, fig. 1)—for adjusting a height of the first gas supply nozzle from the processing surface (see para. 0081, 0083). 
Moreover, IZUMOTO teaches that the height of the first gas supply nozzle from the substrate’s processing surface can be approximately 2 to 10 mm (see para. 0081, 0083), which overlaps with the claimed range of “5 mm to 10 mm.” Given this overlap, the claimed range of “5 mm to 10 mm” is considered obvious. See MPEP § 2144.05.I.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, including:
US PGPUB 20040216841 to ITO teaches supplying gas in annular shape to wafer’s edge to protect the wafer’s upper surface from processing liquid, wherein the gas outlet is positioned from the wafer’s upper surface at a height of 0.5 mm to 5 mm (see para. 0036, 0041);
US PGPUB 20080308134 to MAEDA
YOKOYAMA (US PGPUB 20070277930) teaches a liquid nozzle and a gas nozzle for supplying liquid and gas to the wafer’s peripheral edge;
NAMBA (US PGPUB 20130171831) teaches a liquid nozzle and a gas nozzle for supplying liquid and gas to the wafer’s peripheral edge;
HIGASHIJIMA (US PGPUB 20140116478) teaches a liquid nozzle and a gas nozzle for supplying liquid and gas to the wafer’s peripheral edge.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422.  The examiner can normally be reached on M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.Z.Z./Examiner, Art Unit 1714 
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714